
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


FIRST COMMUNITY BANCORP
DIRECTORS DEFERRED COMPENSATION TRUST
(AMENDED AND RESTATED AS OF DECEMBER 8, 2003)

        This Agreement is amended and restated as of December 8, 2003 by and
between First Community Bancorp, a California corporation (the "Company"), and
the trustee whose name appears on the signature page hereto (the "Trustee");

        WHEREAS, the Company has adopted the First Community Bancorp Directors
Deferred Compensation Plan, formerly known as the Rancho Santa Fe National Bank
Directors Deferred Compensation Plan (the "Plan");

        WHEREAS, the Company has incurred or expects to incur liability under
the terms of such Plan with respect to the individuals participating in such
Plan;

        WHEREAS, the Company has established a trust, known as the Rancho Santa
Fe National Bank Directors Deferred Compensation Trust and intends hereby to
amend and restate such trust pursuant to the terms hereof and to rename such
trust the First Community Bancorp Directors Deferred Compensation Trust
(hereinafter referred to as the "Trust") and shall contribute to the Trust
assets that shall be held therein, subject to the claims of the Company's
creditors in the event of the Company's Insolvency, as herein defined, until
paid to Plan participants and their beneficiaries in such manner and at such
times as specified in the Plan;

        WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended;

        WHEREAS, it is the intention of the Company to make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Plan;

        NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:

        1. ESTABLISHMENT OF TRUST.    

        (a)   The Company hereby deposits with Trustee in trust cash or shares
of common stock ("Common Stock") of the Company which shall become the principal
of the Trust to be held, administered and disposed of by Trustee as provided in
this Trust Agreement.

        (b)   The Trust hereby established is revocable by the Company; it shall
become irrevocable upon the occurrence of a Change in Control (as defined in the
Plan).

        (c)   The trust is intended to be a grantor trust, of which the Company
is the grantor, within the meaning of subpart E, part I, subchapter J, chapter
1, subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

        (d)   The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Plan participants and the general creditors of the
Company as herein set forth. Plan participants and their beneficiaries shall
have no preferred claim on, or any beneficial ownership interest in, any assets
of the Trust. Any rights created under the Plan and this Trust Agreement shall
be mere unsecured contractual rights of Plan participants and their
beneficiaries against the Company. Any assets held by the Trust will be subject
to the claims of the Company's general creditors under federal and state law in
the event of Insolvency, as defined in Section 3(a) herein.

--------------------------------------------------------------------------------




        (e)   The Company, in its sole discretion, may at any time, or from time
to time, make additional deposits of cash or other property (including, but not
limited to, Common Stock) in trust with Trustee to augment the principal to be
held, administered and disposed of by Trustee as provided in this Trust
Agreement. Neither Trustee nor any Plan participant or beneficiary shall have
any right to compel such additional deposits.

        (f)    Upon a Change in Control (as defined under the Plan), the Company
shall, as soon as possible, but in no event longer than thirty (30) days
following the occurrence of a Change in Control make an irrevocable contribution
to the Trust in an amount that is sufficient to fund the Trust in an amount
equal to no less than 100% of the amount necessary to pay each Plan participant
or beneficiary the benefits to which participants or their beneficiaries would
have accrued pursuant to the terms of the Plan which, as of the date on which
the Change in Control occurred, provide for funding of the Trust (or if payments
have already been made to a Participant, the amount of the remaining payments),
less any amounts credited to each such participant's account under the Trust as
of the date of such contribution.

        (g)   Within thirty (3) days following each anniversary of the Change in
Control, the Company shall make an irrevocable contribution to the Trust in an
amount that is sufficient to fund the Trust in an amount equal to no less than
100% of the amount necessary to pay each Plan participant or beneficiary the
benefits to which such participants or beneficiaries have accrued pursuant to
the Plan as of such anniversary (or if payments have already been made to a
participant, the amount of the remaining payments), less any amounts credited to
each such participant's account under the Trust as of the date of such
contribution.

        (h)   In the event that any of the contributions described in
Sections 1(f) or (g) above have not been received by the Trustee within sixty
(60) days from the date of a Change in Control and each anniversary thereof, as
the case may be, the Trustee shall notify the Company in writing. In the event
any such contributions are not received by the Trust within ten
(10) business days of the date of delivery of such notice, the Trustee shall
institute an action to collect such contributions.

        2. PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES.    

        (a)   The Company shall deliver to Trustee a schedule (the "Payment
Schedule") that indicates the amounts payable in respect of each Plan
participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to Trustee for determining the amounts so payable, the
form in which such amount is to be paid (as provided for or available under the
Plan(s)), and the time of commencement for payment of such amounts. Payments
reflected on such Payment Schedule may not be reduced after a Change in Control
without the consent of the affected Plan participant (or others with an
entitlement under the Plan if such participant is not living), except to reflect
payments made to the Plan participant in accordance with the Plan and notional
investment losses (netted against notional investment gains) credited in
accordance with the Plan. Except as otherwise provided herein, Trustee shall
make payments to the Plan participants and their beneficiaries in accordance
with such Payment Schedule. The Trustee shall make provision for the reporting
and withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by the
Company.

        (b)   The entitlement of a Plan participant or his or her beneficiaries
to benefits under the Plan shall be determined by the Company or such party as
it shall designate under the Plan and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan.

2

--------------------------------------------------------------------------------




        (c)   The Company may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan. The Company shall notify Trustee of its decision to make payment of
benefits directly prior to the time amounts are payable to participants or their
beneficiaries. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the Plan, the Company shall make the balance of each such payment as it
falls due. Trustee shall notify the Company where principal and earnings are not
sufficient.

        3. TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN
THE COMPANY IS INSOLVENT.    

        (a)   Trustee shall cease payment of benefits to Plan participants and
their beneficiaries if the Company is Insolvent. The Company shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

        (b)   At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

          (i)  The Compensation Committee (as defined in the Plan) and the Chief
Executive Officer of the Company shall have the duty to inform Trustee in
writing of the Company's Insolvency. If a person claiming to be a creditor of
the Company alleges in writing to Trustee that the Company has become Insolvent,
Trustee shall determine whether the Company is Insolvent and, pending such
determination, Trustee shall discontinue payment of benefits to Plan
participants or their beneficiaries.

         (ii)  Unless Trustee has actual knowledge of the Company's Insolvency,
or has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, Trustee shall have no duty to inquire
whether the Company is Insolvent. Trustee may in all events rely on such
evidence concerning the Company's solvency as may be furnished to Trustee and
that provides Trustee with a reasonable basis for making a determination
concerning the Company's solvency.

        (iii)  If at any time Trustee has determined that the Company is
Insolvent, Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company's general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights as of Plan participants or their beneficiaries as general
creditors of the Company with respect to benefits due under the Plan or
otherwise.

        (iv)  Trustee shall resume the payment of benefits to Plan participants
or their beneficiaries in accordance with Section 2 of this Trust Agreement only
after the Trustee has determined that the Company is not Insolvent (or is no
longer Insolvent).

        (c)   Provided that there are sufficient assets, if Trustee discontinues
the payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.

        4. PAYMENTS TO THE COMPANY.    Except as provided in Section 3 hereof,
after the Trust has become irrevocable, the Company shall have no right or power
to direct Trustee to return to the

3

--------------------------------------------------------------------------------

Company or to divert to others any of the Trust assets before all payments of
benefits have been made to Plan participants and their beneficiaries pursuant to
the terms of the Plan.

        5. INVESTMENT AUTHORITY.    Trustee may invest in securities (including
Common Stock or rights to acquire Common Stock), obligations issued by the
Company and other investments such as money market mutual funds, other mutual
funds and other investments as may be approved by the Administrator fo the Plan
from time to time. All rights associated with assets of the Trust shall be
exercised by Trustee or the person designated by Trustee, and shall in no event
be exercisable by or rest with Plan participants except that the voting rights
with respect to Trust assets will be exercised by the management of the Company
prior to a Change in Control and by the Trustee following a Change in Control.
The Company shall have the right at any time, and from time to time in its sole
discretion, to substitute assets of equal fair market value for any asset held
by the Trust. This right is exercisable by the Company in a nonfiduciary
capacity without the approval or consent of any person in a fiduciary capacity.

        6. DISPOSITION OF INCOME.    During the term of this Trust, all income
received by the Trust, net of expenses and taxes, shall be accumulated and
reinvested within the Trust.

        7. ACCOUNTING BY TRUSTEE.    Trustee shall keep accurate and detailed
records of all investments, receipts, disbursements, and all other transactions
required to be made, including such specific records as shall be agreed upon in
writing between the Company and Trustee. Within 90 days following the close of
each calendar year and within 30 days after the removal or resignation of
Trustee, Trustee shall deliver to the Company a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation. setting
forth all investments, receipts, disbursements, and other transactions effected
by it, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales (accrued interest
paid or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.

        8. RESPONSIBILITY OF TRUSTEE.    

        (a)   Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Company which is contemplated by,
and in conformity, the terms of the Plan or this Trust and is given in writing
by the Company. In the event of a dispute between the Company and a party,
Trustee may apply to a court of competent jurisdiction to resolve the dispute.

        (b)   If Trustee undertakes or defends any litigation arising in
connection with this Trust, the Company agrees to indemnify Trustee against
Trustee's costs, expenses and liabilities (including, without limitation,
reasonable attorneys' fees and expenses) relating thereto and to be primarily
liable for such payments. If the Company does not pay such costs, expenses and
liabilities in a reasonably timely manner, Trustee may obtain payment from the
Trust.

        (c)   Trustee may consult with legal counsel (who, to the extent
permitted by law, may also be counsel for the Company generally) with respect to
any of its duties or obligations hereunder.

        (d)   Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder and may rely on any
determinations made by such agents and information provided by the Company.

4

--------------------------------------------------------------------------------




        (e)   Trustee shall have, without exclusion, all powers conferred on
Trustees by applicable law, unless expressly provided otherwise herein;
provided, however, that if an insurance policy is held as an asset of the Trust,
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

        (f)    Notwithstanding any powers granted to Trustee pursuant to this
Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trustee the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulation promulgated pursuant to the Internal Revenue Code.

        5. COMPENSATION AND EXPENSES OF TRUSTEE.    Company shall pay all
administrative and Trustee's fees and expenses. If not so paid, the fees and
expenses shall be paid from the Trust.

        6. RESIGNATION AND REMOVAL OF TRUSTEE.    

        (a)   Prior to a Change in Control, Trustee may resign at any time by
written notice to the Company, which shall be effective 30 days after receipt of
such notice unless the Company and Trustee agree otherwise. Following a Change
in Control, Trustee may resign only after the appointment of a successor
Trustee.

        (b)   Prior to a Change in Control, Trustee may be removed by the
Company on 30 days notice or upon shorter notice accepted by Trustee.

        (c)   Upon a Change in Control, as defined herein, Trustee may only be
removed by the Company with the consent of a two-thirds of the Plan
participants.

        (d)   If Trustee resigns following a Change in Control or is removed as
provided in Section b(c) above, Trustee shall select a successor Trustee in
accordance with the provisions of Section 7(b) hereof prior to the effective
date of Trustee's resignation or removal.

        (e)   Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within 30 days after receipt of notice
of resignation, removal, or transfer, unless the Company extends the time limit.

        (f)    If Trustee resigns or is removed, a successor shall be appointed,
in accordance with section 11 hereof, by the effective date of resignation or
removal under paragraph (a) or (b) of this section. If no such appointment has
been made, Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

        7. RESIGNATION AND REMOVAL OF TRUSTEE.    

        (a)   If Trustee resigns or is removed in accordance with Section 6(a)
or (b) hereof, the Company may appoint any third party, such as a Company trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace Trustee upon resignation or removal. The
appointment shall be effective when accepted in writing by the new Trustee, who
shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by the Company or the successor
Trustee to evidence the transfer.

        (b)   If Trustee resigns or is removed pursuant to the provisions of
Section 6(d) hereof and selects a successor Trustee, Trustee may appoint any
third party such as a bank trust department or

5

--------------------------------------------------------------------------------




other party that may be granted corporate trustee powers under state law. The
appointment of a successor Trustee shall be effective when accepted in writing
by the new Trustee. The new Trustee shall have all the rights and powers of the
former Trustee, including ownership rights in Trust assets. The former Trustee
shall execute any instrument necessary or reasonably requested by the successor
Trustee to evidence the transfer.

        (c)   The successor Trustee need not examine the records and acts of any
prior Trustee and may retain or dispose of existing Trust assets, subject to
Sections 3 and 4 hereof. The successor Trustee shall not be responsible for and
the Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

        8. AMENDMENT OR TERMINATION.    

        (a)   This Trust agreement may be amended by a written instrument
executed by Trustee and the Company. Notwithstanding the foregoing, no such
amendment shall conflict with the terms of the Plan or shall make the Trust
revocable after it has become irrevocable in accordance with
Section 1(b) hereof.

        (b)   The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan. Upon termination of the Trust, any assets in the Trust
shall be returned to the Company.

        (c)   Upon written approval of Plan participants or beneficiaries
entitled to payment of benefits pursuant to the terms of the Plan, the Company
may terminate this Trust prior to the time all benefit payments under the Plan
have been made. All assets in the Trust at termination shall be returned to the
Company.

        (d)   The terms of this Trust Agreement may not be amended by the
Company for three years following a Change in Control without the approval of a
majority of the Plan participants.

        9. MISCELLANEOUS.    

        (a)   Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

        (b)   Benefits payable to Plan participants and their beneficiaries
under the Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.

        (c)   This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflict
of laws principles.

        10. EFFECTIVE DATE.    This Trust Agreement is amended and restated as
of December 8, 2003. This Trust Agreement was originally effective as of July 1,
1995.

6

--------------------------------------------------------------------------------

        In Witness Whereof, the Company has caused this Trust Agreement to be
amended and restated as of December 8, 2003.


 
 
First Community Bancorp, a California corporation
 
 
/s/  JARED M. WOLFF      

--------------------------------------------------------------------------------


 
 
Accepted by:
 
 
First American Trust
 
 
/s/  DENISE MEHUSE      

--------------------------------------------------------------------------------


 
 
/s/  STEVEN R. HUBBS      

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

U.S. Bank
Institutional Trust & Custody
15 West South Temple
Suite 200
Salt Lake City, UT 84101

January 23, 2004

Denise Mehus
First American Trust
2100 Fifth Avenue
San Diego, CA 92101

Re:Acceptance of Successor Trustee of the First Community Bancorp Directors
Deferred Compensation Trust

Dear Denise:

        U.S. Bank National Association hereby accepts the appointment as
successor Trustee of the First Community Bancorp Directors Deferred Compensation
Trust and acknowledges that it will become a fiduciary of the Plan effective
January 29, 2004 or upon receipt of trust assets from First American Trust.

/s/ Karl Wilson

Senior Vice President
U.S. Bank National Association
Successor Trustee

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3

